407 F.2d 1322
W. Willard WIRTZ, Secretary of Labor, United StatesDepartment of Labor, Plaintiff-Appellee,v.VALCO, INC., a Corporation, d/b/a Rio Loan Company,Defendant-Appellant.
No. 26409.
United States Court of Appeals Fifth Circuit.
Feb. 11, 1969.

Fred Galindo, Brownsville, Tex., for defendant-appellant.
Charles Donahue, Sol.  Dept. of Labor, Washington, D.C., M. J. Parmenter, Reg. Atty., Dept. of Labor, James F. Gruben, Atty., Dept. of Labor, Dallas, Tex., Bessie Margolin, Robert E. Nagle, Donald S. Shire, Attys., Dept. of Labor, Washington D.C., for plaintiff-appellee.
Before GOLDBERG and MORGAN, Circuit Judges, and LIEB, District Judge.
PER CURIAM:


1
This appeal arises from the memorandum opinion1 of the District Court.  We agree with that decision in all material respects and we adopt it as our own.


2
Affirmed.



1
 The memorandum opinion is reported in 280 F. Supp. 449 (S.D.Tex.1968); and in 57 L.C. P32018